Mr. Justice Vickers delivered the opinion of the court: This is an appeal from a judgment and order of sale entered by the county court of Cook county at the July term, 1907, of said court for the non-payment of an installment of a special assessment levied by the city of Chicago and alleged to be due and delinquent for a system of street paving in the city of Chicago. The errors assigned and specifically pointed out and argued in appellants’ brief are the same as those involved in the case of People ex rel. v. Smythe, (ante, p. 242.) The decision of this court in that case disposes of all questions relied 'on for a reversal by appellants in the case at bar. The same judgment should be entered in this case as in the one above referred to. The judgment of the county court is reversed and the cause is remanded to that court,. with directions to render judgment and order of sale in compliance with section 191 of the Revenue act, and spread the same of record in the tax, judgment, sale, redemption and forfeiture record. Reversed and remanded, with directions.